Broyles, C. J.
1. Under repeated rulings of this court and of the Supreme Court, a failure to instruct the jury upon the law of impeachment of witnesses is not error in the absence of a timely written and appropriate request so to charge. In this case a ground of the motion for a new trial refers to a written request to charge on that subject (the request being attached to the ground as exhibit “A”), but the ground is too defective to be considered, since it fails to show that the request was presented to the judge before the jury had retired to consider their verdict.
2. The remaining special grounds of the motion for a new trial (some of which are not complete and understandable within themselves) show no reversible error.
3. The verdict was authorized by the evidence, and, the finding of the jury having been approved by the trial court and no error of law appearing, this court is without authority to interfere with it.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.